DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the exhaust gas system” and “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “exhaust gas system” and “control unit” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” and “unit” coupled with functional language “exhaust gas” and “control,” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  the exhaust system (16) in Figs. 1-3, the control unit (18) in Figs. 1-2, and as described in ¶¶[0058]-[0075] of corresponding U.S. Patent Appl. Publ. No. 2021/0301423.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The elements in claim 1 which relate to the “exhaust gas system” and “control unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Figs. 1-2 and ¶¶[0058]-[0075] of corresponding U.S. Patent Appl. Publ. No. 2021/0301423 disclose the claimed exhaust gas system (16) and control unit (18), but do not explain in detail the structure of each system or unit which facilitates control in the claimed manner.  
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations “the gas-mixing system” in l. 18 as well as “the gas source” and "the mass flow regulators" in the last two lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 2-7 are similarly rejected due to their dependence on claim 1. 
Claim 4 recites the limitations “the fourth mass flow controller" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites a vapor deposition apparatus which comprises, inter alia, “an exhaust gas system” and “a control unit” while claims 3-4 further recite “the control unit.”  However, since neither the claims nor the specification as originally filed clearly identify features which make up the structure of the exhaust gas system and control unit, the metes and bounds of patent protection sought cannot be readily ascertained which therefore renders claim 1 and 3-4 indefinite.  Dependent claims 2 and 5-7 are similarly rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2018/0179628 to Hashimoto, et al. (hereinafter “Hashimoto”) in view of Japanese Patent Appl. Publ. No. JP 2015-122455 to Naoyuki Watanabe (“Watanabe”). 
Regarding claim 1, Hashimoto teaches a metalorganic chemical vapor phase epitaxy or vapor phase deposition apparatus (see, e.g., the Abstract, Figs. 1-8, and entire reference) comprising:
a first gas source system (see, e.g., Figs. 1-2 & 5 and ¶¶[0017]-[0050] which teach a first precursor supply (500));
a reactor (see, e.g., Figs. 1-2 & 5 and ¶¶[0017]-[0050] which teach a process chamber (201));
an exhaust gas system (see, e.g., Figs. 1-2 & 5 and ¶¶[0017]-[0050] which teach a vacuum pump (246)); and
a control unit (see, e.g., Figs. 1-5 and ¶¶[0017]-[0050] which teach a controller (121)),
wherein the first gas source system has a carrier gas source, a bubbler with an organometallic starting compound, and a first supply section leading to the reactor either directly or through a first control valve (see, e.g., Fig. 5 and ¶¶[0032]-[0050] which teach a carrier gas source (521), a bubbler (501), an organometallic liquid precursor (550), and a precursor supply pipe (503) which leads to the process chamber (201)),
wherein the carrier gas source is connected to an inlet of the bubbler through a first mass flow controller via a second supply section (see, e.g., Fig. 5 and ¶¶[0032]-[0050] which teach that the carrier gas source (521) is connected to a connection portion (511) on the bubbler (501) through a mass flow controller (522) which controls the flow of inert gas through an inert gas supply pipe (512)),
wherein an outlet of the bubbler is connected to the first supply section (see, e.g., Fig. 5 and ¶¶[0032]-[0050] which teach that an outlet (508) to the bubbler (501) is connected to the precursor supply pipe (503),
wherein the carrier gas source is connected to the first supply section through a second mass flow controller via a third supply section (see, e.g., Fig. 5 and ¶¶[0032]-[0050] which teach that the inert gas supply pipe (512) is connected to the precursor supply pipe (503) via a connection pipe (524) with the flow therethrough being controlled by a valve (525),
wherein the first supply section is connected to an inlet of the reactor through a third mass flow controller downstream after the connection to the outlet of the bubbler and after the connection to the third supply section (see, e.g., Figs. 1 & 5 and ¶¶[0017]-[0050] which teach that the precursor supply pope (503) is connected to an inlet to the process chamber (201) through a mass flow controller (241a) which is downstream of the bubbler (501) and after the connection to the connection pipe (524)), and
wherein the gas-mixing system has a pressure sensor on the first supply section ahead of the third mass flow controller or on the second supply section or the pressure sensor is flange-mounted directly on the bubbler in order to determine the flow in the gas source by the mass flow regulators (see, e.g., Figs. 1 & 5 and ¶¶[0017]-[0050] which teach that the precursor supply pipe (503) includes a pressure sensor (504) ahead of the mass flow controller (241a)).
Hashimoto does not explicitly teach that the carrier gas source is connected to the first supply section through a second mass flow controller.  However, since the valve (525) provided on the connection pipe (524) in Fig. 5 of Hashimoto necessarily controls the flow of gases therethrough it may be broadly considered as a mass flow controller as claimed.  Alternatively, in Figs. 1-2 and the first Embodiment at pp. 2-6 as well as elsewhere throughout the entire reference Watanabe teaches an analogous embodiment of a semiconductor manufacturing apparatus (10) which is configured to deliver one or more liquid precursors to a substrate (100) through the use of a individual bubblers.  In Fig. 2 and the section on the First and Second gas supply systems Watanabe teaches that the flow of carrier gas along gas flow path (201a) is controlled by two mass flow controllers (211a) and (213a), with the former controlling the flow rate through the bubbler (222a) and the latter controlling the flow rate through a bypass line (202a).  Thus, a person of ordinary skill in the art would look to the teachings of Watanabe and would be motivated to provide a separate mass flow controller on the connection pipe (524) in Fig. 5 of Hashimoto in order to provide more precise control of the flow of carrier gas through the bypass when performing, for example, a purging operation which removes any remaining source gas(es).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Hashimoto teaches that the control unit is designed to read out pressure values of the pressure sensor and to regulate one or more or all mass flow controllers of the gas-mixing system while taking into account pressure values that have been read out (see, e.g., Figs. 1-5, ¶¶[0046]-[0050], ¶[0089], and ¶[0092] as well as elsewhere throughout the entire reference which teach that the controller (121) is configured as a computer including, inter alia, a CPU (121a), a memory device (121c), and an I/O port (121d) which are configured to measure pressure values from the pressure sensor (504) and to control flow rates through the valves and MFCs while taking into account the measured pressure values).  
Regarding claim 4, Hashimoto teaches that the control unit is designed to regulate the first mass flow controller and/or the second mass flow controller and/or the fourth mass flow controller while taking into account a mass flow through the third mass flow controller (see, e.g., Figs. 1-5, ¶¶[0046]-[0050], ¶[0089], and ¶[0092] as well as elsewhere throughout the entire reference which teach that the controller (121) is configured as a computer including, inter alia, a CPU (121a), a memory device (121c), and an I/O port (121d) which are configured to measure and regulate flow through each of the mass flow controllers using process recipes which necessarily controls and, hence, accounts for the flow through each mass flow controller).
Regarding claim 6, Hashimoto teaches that a precursor of the bubbler is designed as a solid precursor (see, e.g., ¶[0025] which teaches that the precursor present in the bubbler (501) may be a solid precursor). 
Regarding claim 7, Hashimoto teaches that the flow in the gas source is determined solely by the mass flow regulators (see, e.g., Fig. 5 and ¶¶[0032]-[0050] which teach that the flow rate of carrier gas delivered from the inert carrier gas source (521) is controlled solely by the mass flow controller (522)).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Watanabe and further in view of U.S. Patent Appl. Publ. No. 2016/0133457 to Takahashi, et al. (“Takahashi”).
Regarding claim 2, Hashimoto teaches that the first supply section is connected to the exhaust gas system after the connection to the third supply section (see, e.g., Figs. 1 & 5 and  ¶¶[0017]-[0050] which teach that the vent line (526) is connected to the vacuum pump (246) after the connection to the connection pipe (524)), but does not explicitly teach that the first supply section is connected to the exhaust gas system through a fourth mass flow controller.  However, in Fig. 1 and ¶¶[0018]-[0109] as well as elsewhere throughout the entire reference Takahashi teaches an analogous embodiment of a chemical vapor deposition (CVD) system in which precursor gas(es) are transported from a bubbler (12) to a reaction chamber (10).  In Fig. 1 and ¶¶[0050]-[0055] Takahashi specifically teaches that a gas discharge path (40) is provided and connected to a path (42) through which gas is discharged from the reaction chamber.  In this embodiment the flow of precursor gases through the gas discharge path (40) is controlled by a mass flow controller (46).  Thus, a person of ordinary skill in the art would look to the teachings of Takahashi and would be motivated to utilize a mass flow controller in connection with or in place of the exhaust valve (527) utilized in the teachings of Hashimoto in order to provide greater control over the precursor flow rate through the vent line (526).  
Hashimoto and Takahashi do not explicitly teach that the first supply section is connected to the exhaust gas system ahead of the third mass flow controller.  However, since the purpose of the vent line (526) is to evacuate the precursor supply pipe (503) moving the connection point for the vent line (526) such that it is before rather than after the third mass flow controller (241a) (and, by extension, also ahead of mass flow controller (241c)) may be considered as a mere rearrangement of parts which does not modify the operation of the device or, alternatively, may be considered as a matter of design choice since the vent line (526) will function according to its intended purpose regardless of whether it is before or after the third mass flow controller (241a).  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  The motivation for providing the vent line (526) before rather than after the third mass flow controller (241a) would be to, for example, provide a means for more efficiently purging the precursor supply line (503).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Watanabe and further in view of U.S. Patent Appl. Publ. No. 2017/0362701 to Logue, et al. (“Logue”).
Regarding claim 5, Hashimoto and Watanabe do not explicitly teach that the first supply section has, parallel to a line section that contains the third mass flow controller, a line section with a pressure controller, wherein either the line section that contains the third mass flow controller or the line section of the first supply section that contains the pressure controller is shut off at a given time.  However, in Figs. 1-2 and ¶¶[0040]-[0076] as well as elsewhere throughout the entire reference Logue teaches an analogous embodiment of a precursor delivery system in which precursor vapor from one or more bubblers (226) or (228) is delivered to a reactor (142).  In Fig. 2 and ¶¶[0058]-[0076] Logue specifically teaches a piping system which is capable of delivering a low (234) and high (236) concentration output through the use of valves (V15)-(V16) and (V17)-(V18) which are arranged in parallel and route the precursor gas mixture toward the high (236) and low (234) concentration output, respectively.  As shown in Fig. 2 and ¶[0067] precursor delivery to the high concentration output (236) through line (230H) is controlled by a variably adjustable valve (V15) (i.e., a mass flow controller) and a back pressure regulator valve (V16) which does not allow the output to reach a pressure that is above a desired threshold while ¶[0070] similarly teaches that precursor delivery to the low concentration output (234) through line (230L) is controlled by a variably adjustable valve (V17) and a back pressure regulator (V18).  In this manner the desired output can be produced using parallel lines which contain a mass flow controller and pressure controller as claimed.  Moreover, any of the valves (V15)-(V16) and (V17)-(V18) are capable of being shut off at a given time.  Thus, a person of ordinary skill in the art would look to the teachings of Logue and would be motivated to provide the precursor supply (503) of Hashimoto with parallel lines which each contain a mass flow controller and a pressure controller in order to provide separate and independent high and low concentration outputs to the process chamber (201).  In this case there would necessarily be parallel line sections containing a third mass flow controller and a pressure controller as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714